NO. 07-08-0141-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                      JULY 9, 2008

                          ______________________________


             ASBESTOS MAINTENANCE SERVICES, INC., APPELLANT

                                            V.

                          HUTCHINSON COUNTY, APPELLEE


                        _________________________________

          FROM THE 84TH DISTRICT COURT OF HUTCHINSON COUNTY;

                 NO. 35,525; HONORABLE DAVID GLEASON, JUDGE

                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Pending before this Court is Asbestos Maintenance Services, Inc.’s Motion to

Dismiss Appeal. We grant the motion. See Tex. R. App. P. 42.3(a)(1). Also pending is

the District Clerk’s request for an extension of time in which to file the clerk’s record by

which she indicates the record has not been paid for and also notes that she was notified
that the case had been settled. The request for an extension of time is rendered moot by

our disposition of the motion to dismiss. Having dismissed the appeal at Appellant’s

request, no motion for rehearing will be entertained and our mandate will issue forthwith.


      Accordingly, the appeal is dismissed.


                                                Patrick A. Pirtle
                                                    Justice




                                            2